 



Exhibit 10.2
CONSULTING AGREEMENT
Between
GeoVax Labs, Inc. and Donald G. Hildebrand
01 April 2008 through 31 Dec 2009
This CONSULTING AGREEMENT (the “Agreement”) by and between GeoVax Labs, Inc., a
Georgia Corporation (“Company”), and DONALD G. HILDEBRAND (“Consultant”; and
with the Company, collectively, the “Parties”), is entered into and effective as
of: 01 April 2008 (the “Effective Date”).
Therefore, in consideration of the mutual covenants and agreements set forth
herein, the Consultant is hereby retained by the Company under the terms of this
Agreement, and Consultant accepts being retained as such.
1. a. Consultant shall perform the following duties (“Consultant Duties”): such
duties as are customary for someone in that position and duties that may be
reasonably assigned from time to time by the President and/or Chairman and/or
the Company’s Board of Directors (BOD). Consultant Duties include but are not
limited to: overall business, technical and operational guidance to the Company
and related corporate functions, business contracts and other activities that
may arise from time to time.
1. b. Consultant agrees to continue as Chairman of the Board of Directors at the
recommendation of the Board. For services rendered in the capacity of Chairman
of the Board, Consultant shall be paid in accordance with the Director
Compensation Plan as shall be determined by the Board from time to time.
2. Term of Agreement. The term of this Agreement commences 1 April 2008 and
shall end [unless mutually renewed] on 31 December 2009. Other than as described
in paragraphs 11 through 13 below, the Company may terminate this Agreement
during the Term of this Agreement only upon insolvency of the company, whereas
the company no longer has the funds available to honor this contract as
indicated by filing for bankruptcy.
3. Consulting Fees.

  a.   For the month of April 2008, Consultant shall continue to be paid through
the Company’s HR employment agency (Administaff Services, Inc.) at the rate of
$11,250 per each semi-monthly pay period. During this period, the Company shall
continue to deduct and remit federal, state and FICA tax withholdings as if
Consultant were an employee of the Company.     b.   The Company shall
compensate Consultant not less than $250 per hour for a minimum of 32 hours per
month payable at least monthly, starting 1 May 2008 through 31 December 2008 and
not less than $300 per hour for a minimum of 16 hours per month from 1 January
2009 through 31 December 2009.

4. Annual Bonus Potential. An annual fiscal year bonus will be considered and
recommended, if appropriate, by the Chairman and/or board of directors and with
the approval of the board of directors. The actual amount shall be at the
discretion of the board of directors based on Consultant’s and the Company’s
performance and achievement.
5. Equity Stock Incentive. No Stock Option incentives or other equity awards are
provided.
6. Moving Expenses. N/A
7. Temporary Living Expense. N/A
8. Travel Expenses. The Company shall reimburse Consultant for usual and
customary business travel expenses reasonably incurred in the performance of
Consultant’s Duties and /or board services, based on receipted expense reports,
including mileage compensation in accordance with Internal Revenue Service
Guidelines for all business use of personal auto inclusive of travel to and from
GeoVax facilities and Consultant’s home/lodging. Food and lodging expenses while
performing Duties/services will be provided by the Company. Employee will use
best efforts to minimize all travel and travel expenses and use alternative less
expensive forms of travel when possible.

1 of 5



--------------------------------------------------------------------------------



 



9. Other Business Expenses. N/A
10. Benefits.

  a.   Life Insurance Benefits: N/A     b.   Long-Term Disability Insurance: N/A
    c.   Medical & Dental: Payment for personal coverage with $4,250 due Jun 08
and $8,500 due Jan 09.     e.   Vacation: N/A     f.   Holidays: N/A     g.  
Retirement Plan: N/A

11. Termination Provision.

  a.   With Cause. If Consultant is terminated for cause, Consultant’s work will
cease and compensation and benefits will terminate immediately (unless otherwise
provided by law), and Consultant shall not receive any severance payments.    
b.   Without Cause. If Consultant is terminated without cause, Consultant must
be given 30 days notice, and his Consulting Fees will continue to be paid for
3 months post-termination.

12. Termination Provision – Voluntary. Consultant/Chairman may voluntarily
terminate his consulting arrangement and/or position as Chairman of the Board on
30 day written notice to the Company, and Consultant’s and/or Chairman’s fees
and benefits will terminate for those specific services no longer provided on
the effective date of termination (unless otherwise provided by law), and
Consultant shall not receive any severance payments.
13. Termination – Death. If Consultant should die during the contractual period,
monthly minimum fee payments described above will continue for 3 additional
months to the estate of Consultant as if Consultant had performed such
consulting services.
14. Record Keeping and Payment. Consultant shall keep and file with the Company
an expense report for all business expenses for which Consultant seeks
reimbursement, and Consultant shall be reimbursed for such documented business
expenses, as approved by the company’s Chief Financial Officer, within thirty
(30) days of submitting a request for reimbursement.
15. Restrictive Covenants. Consultant acknowledges that the restrictions
contained herein are reasonable and necessary to protect the legitimate business
interests of the Company, and will not impair or infringe upon his right to work
or earn a living after his consulting arrangement with the Company ends. The
restrictions imposed herein shall apply during Consultant’s contract period with
the Company and, except for the longer period specified below for the protection
of Trade Secrets, thereafter for a period of two (2) years after the termination
of the consulting arrangement for any reason (the “Restricted Period”).

  a.   Trade Secrets and Confidential Information. Consultant represents and
warrants that:

  (1)   He is not subject to any agreement that would prevent him from
performing the Consultant Duties for the Company or otherwise complying with
this Agreement, and     (2)   He is not subject to or in breach of any
non-disclosure agreement, including any agreement concerning trade secrets or
confidential information owned by any other party.     (3)   Consultant agrees
that he will not:

  a)   Use, disclose, or reverse engineer the Trade Secrets or the Confidential
Information (as defined below), except as authorized by the Company; nor     b)
  During his consulting contract period with the Company, use, disclose, or
reverse engineer (i) any confidential information or trade secrets of any former
employer or third party, or (ii) any works of authorship developed in whole or
in part by him during any former employment or for any other party, unless
authorized in writing by the former employer or third party; nor     c)   Upon
his resignation or termination retain Trade Secrets or Confidential Information,
including any copies existing in any form (including electronic form), which are
in his possession or control, nor destroy, delete, or alter the Trade Secrets or
Confidential Information without the Company’s consent. Notwithstanding the
above, such information may be disclosed to authorized representatives of the US
government in federal grant applications and

2 of 5



--------------------------------------------------------------------------------



 



      to third parties in connection with licensing, financing and other
commercial agreements, in each case to the extent the failure to provide such
information would materially prejudice the Company’s ability to secure the grant
or enter into the desired commercial relationship, and provided that in each
case Consultant uses his best efforts to cause the person(s) receiving such
information to protect its confidentiality and limit its use, including securing
a written confidentiality agreement where possible.

  (4)   The obligations under this subsection 15.a shall:

  a)   With regard to the Trade Secrets, remain in effect as long as the
information constitutes a trade secret under applicable law, and     b)   With
regard to the Confidential Information, remain in effect during the Restricted
Period.

  b.   “Confidential Information” means information of the Company, to the
extent not considered a Trade Secret under applicable law, that

  (1)   Relates to the business of the Company,     (2)   Possesses an element
of value to the Company,     (3)   Is not generally known to the Company’s
competitors, and     (4)   Would damage the Company if disclosed.

      Confidential Information includes, but is not limited to,

  (1)   Future business plans,     (2)   The composition, description, schematic
or design of products, future products or equipment of the Company,     (3)  
Communication systems, audio systems, system designs and related documentation,
    (4)   Advertising or marketing plans,     (5)   Information regarding
independent contractors, employees, clients and customers of the Company, and  
  (6)   Information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of an unauthorized disclosure, has been independently developed and
disclosed by others without violating this Agreement or the legal rights of any
party, or otherwise enters the public domain through lawful means.

  c.   Trade Secrets means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.     d.   Non-Solicitation of Customers and Business
Partners. During the Restricted Period, Consultant will not solicit any customer
of the Company, or any for-profit or not-for-profit enterprise in a commercial
or research relationship with the Company, on his own behalf or on behalf of any
other person or entity, for the purpose of providing any goods or services
competitive with the business of the Company as described in the Company’s
Business Plan or thereafter (the “Business”), or for the purpose of diverting
the benefits of any such relationship away from the Company. The restrictions
set forth in this Section apply only to the customers and enterprises with whom
Consultant had interaction

  (1)   In an effort to establish, maintain, and/or further a business
relationship on behalf of the Company, and     (2)   Which occurs during the
last year of Consultant’s consulting arrangements with the Company (or during
his consulting period if such period is for less than a year)

  e.   Non-Recruitment of Employees. During the Restricted Period, Consultant
will not, directly or indirectly, solicit, recruit or induce any employee of the
Company or any affiliate of the Company

3 of 5



--------------------------------------------------------------------------------



 



      either to terminate his or her employment relationship with the Company,
or work for any other person or entity engaged in a business like the Business.

16. Work Product. Consultant Duties may include creation of inventions in areas
directly or indirectly related to the business of the Company or to a line of
business that the Company may reasonably be interested in pursuing. All Work
Product (as defined below) shall constitute work made for hire. If:

  a.   Any of the Work Product may not be considered work made for hire, or    
b.   Ownership of all right, title, and interest to the legal rights in and to
the Work Product will not vest exclusively in the Company, then, without further
consideration, Consultant assigns all presently-existing Work Product to the
Company, and agrees to assign, and automatically assigns, all future Work
Product to the Company. The Company will have the right to obtain and hold in
its own name copyrights, patents, design registrations, proprietary database
rights, trademarks, rights of publicity, and any other protection available in
the Work Product. At the Company’s request, Consultant will perform, during or
after his employment with the Company, any acts to transfer, perfect and defend
the Company’s ownership of the Work Product, including, but not limited to:

  (1)   Executing all documents (including a formal assignment to the Company)
necessary for filing an application or registration for protection of the Work
Product (an “Application”),     (2)   Explaining the nature of the Work Product
to persons designated by the Company,     (3)   Reviewing Applications and other
related papers, or     (4)   Providing any other assistance reasonably required
for the orderly prosecution of Applications. Consultant will provide the Company
with a written description of any Work Product in which he is involved (solely
or jointly with others) and the circumstances surrounding the creation of such
Work Product.

  c.   “Work Product” means:

  (1)   Any data, databases, materials, documentation, computer programs,
inventions (whether or not patentable), designs, and/or works of authorship,
including but not limited to, discoveries, ideas, concepts, properties,
formulas, compositions, methods, programs, procedures, systems, techniques,
products, improvements, innovations, writings, pictures, and artistic works, and
    (2)   Any subject matter protected under patent, copyright, proprietary
database, trademark, trade secret, rights of publicity, confidential
information, or other property rights, including all worldwide rights therein,
that is or was conceived, created or developed in whole or in part by Consultant
while retained by the Company and that either

  a)   Is created within the scope of his consulting arrangement,     b)   Is
based on, results from, or is suggested by any work performed within the scope
of his consulting arrangement,     c)   Is directly or indirectly related to the
business of the Company or a line of business that the Company may reasonably be
interested in pursuing,     d)   Has been or will be paid for by the Company, or
    e)   Was created or improved in whole or in part by using the Company’s
time, resources, data, facilities, or equipment

17. Arbitration.

  a.   Any controversy, claim or dispute arising from, out of or relating to
this Agreement, or any breach thereof, including but not limited to any dispute
concerning the scope of this arbitration clause, claims based in tort or
contract, claims for discrimination under federal, state or local law, and/ or
claims for violation of any federal, state or local law (any such controversy,
claim or dispute being referred to herein as a “Claim”) shall be resolved in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect. Such arbitration shall take
place in Atlanta, Georgia. The arbitrator’s award shall be final and binding
upon both parties.     b.   A demand for arbitration shall be made within a
reasonable time after the Claim has arisen. In no event shall the demand for
arbitration be made after the date when an institution of legal and/or equitable
proceedings based on such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and shall have the right to subpoena witnesses and documents for the
arbitration hearing. The arbitrator shall be experienced in

4 of 5



--------------------------------------------------------------------------------



 



      employment arbitration and licensed to practice law in the state of
Georgia. The arbitrator shall have the authority to hear and grant a motion to
dismiss and/ or motion for summary judgment, applying the standards governing
such motions under the Federal Rules of Civil Procedure.     c.   Except as
otherwise awarded by the arbitrator, each party shall pay the fees of its
respective attorneys, the expenses of its witnesses and any other expenses
connected with presenting its Claim or defense. To the extent permitted by law,
the prevailing party shall be entitled to receive, in addition to all other
relief, payment of all expenses of litigation and arbitration, including
attorney’s fees.     d.   The parties indicate their acceptance of the foregoing
arbitration requirement by initialing below:

      /s/ Mark W. Reynolds /s/ John N. Spencer   /s/ Donald G. Hildebrand      
For the Company   Consultant

18. Miscellaneous. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter of this Agreement. This Agreement
supersedes any prior communications, agreements or understandings, whether oral
or written, between the Parties relating to the subject matter of this
Agreement. This Agreement may not be amended or modified except in writing
signed by both Parties. This Agreement shall be assignable to, and shall inure
to the benefit of, the Company’s successors and assigns, including, without
limitation, successors through merger, consolidation, or sale of a majority of
the Company’s assets. Consultant shall not have the right to assign Consultant’s
rights or obligations under this Agreement, except as permitted under the laws
of descent and distribution. The laws of the State of Georgia shall govern this
Agreement.
The Parties hereto have executed this Agreement as of the day and year first
written below.

         
GEOVAX LABS, INC
   
 
       
Name:
  Mark W. Reynolds / CFO & Secretary    
 
 
 
   
 
       
Signature:
  /s/ Mark W. Reynolds
 
   
 
       
Date:
  March 20, 2008      
Name:
  John N. Spencer / Director — Chairman, BOD Compensation Committee
 
 
 
   
 
       
 
 
 
   
 
       
Signature:
  /s/ John N. Spencer    
 
 
 
   
 
       
Date:
  March 20, 2008    
 
 
 
   
 
       
CONSULTANT
       
 
       
Name:
  Donald G. Hildebrand    
 
 
 
   
 
       
Signature:
  /s/ Donald G. Hilebrand    
 
 
 
   
 
       
Date:
  March 20, 2008
 
   

5 of 5